Civil action to recover damages for an alleged negligent injury.
The facts are these: Plaintiff, a guest in the automobile of John Little, was returning from a dance in Plymouth to her home in Williamston about the hour of 1:30 a.m., 27 January, 1934. The night was dark, cloudy, and foggy. The automobile was being operated at a speed of 20 or 25 miles per hour. A freight train operated by the defendant receivers, on approaching the intersecting tracks of the Atlantic Coast Line Railroad, stopped momentarily, as it was required to do before passing over the intersecting line, thus blocking the highway upon which plaintiff and her companion were traveling. The automobile ran into the right car standing astride the road, and plaintiff was injured. The driver did not see the train until within about five feet of it.
From a judgment of nonsuit entered at the close of plaintiff's evidence, she appeals.
Affirmed on authority of the principles announced in Hinnant v. R. R.,202 N.C. 489, 163 S.E. 555.
The case of Dickey v. R. R., 196 N.C. 726, 147 S.E. 15, is distinguishable in that the defendant's train was there blocking the street in violation of a town ordinance.
Affirmed.